ACCEPTED
                                                                                                      12-13-00127-CR
                                                                                          TWELFTH COURT OF APPEALS
                                                                                                       TYLER, TEXAS
                                                                                                 1/10/2015 5:23:09 PM
                                                                                                         CATHY LUSK
FRANK R. HUGHES, LAWYER                                                                                        CLERK

P. O. Box 8145
Greenville, Texas 75404-8145
903/456-2703
Email: fhugheslaw@hotmail.com                                                      FILED IN
                                                                            12th COURT OF APPEALS
                                                                                 TYLER, TEXAS
                                                                            1/10/2015 5:23:09 PM
29 December 2014                                                                 CATHY S. LUSK
                                                                                     Clerk



Twelfth Court of Appeals
1517 West Front Street
Suite 354
Tyler, Texas 75702

Re: Appellate No. 12-13-00127-CR

Style: Harold Jaylynn Couch, Appellant v.
       State of Texas, Appellee

Dear Sirs:

        Pursuant to Rule 48.5 with this letter I certify that in compliance therewith I am enclosing
the return receipt and the letter sent to Appellant; within the time confines of Rules 48.5 and
49.1.

       Thank-you for your cooperation in this matter, please notify me of any changes I may
need to make using the email address above and I will rectify immediately.



                                              Very truly yours,

                                              /S/ Frank R. Hughes

                                              Frank R. Hughes


FRH/CC
Frank R. Hughes, Lawyer
P.O. Box 8145
Greenville, Texas 75404
903 456 2703
Fax: 903 704 0972
Email: fhugheslaw@hotmail.com
                                         19 December 2014


HAROLD JAYLYNN COUCH, 01851243
Boyd Unit
200 Spur 113
Teague, TX 75860-2007

Re: Opinion- Court of Appeals

Dear Mr. Couch,

       Pursuant to the rule set out below enclosed herewith is a copy of the opinion of the Court
of Appeals. You have a right to file a pro se petition for discretionary review in the court of
appeals. Tex. R. App. P. 68.2 but only 30 days from the day of the decision in which to file it.

        Should you wish to be represented by an attorney you or family will need to hire one, the
rules permit an indigent defendant court appointed assistance on the initial brief, but not on the
Petition for Discretionary Review.

Rule 48.4. Opinion Sent to Criminal Defendant
In criminal cases, the attorney representing the defendant on appeal shall, within five days after
the opinion is handed down, send his client a copy of the opinion and judgment, along with
notification of the defendant's right to file a pro se petition for discretionary review under Rule
68. This notification shall be sent certified mail, return receipt requested, to the defendant at his
last known address. The attorney shall also send the court of appeals a letter certifying his
compliance with this rule and attaching a copy of the return receipt within the time for filing a
motion for rehearing. The court of appeals shall file this letter in its record of the appeal.


Very truly,


Frank R. Hughes
Offender Information Details
 Return to Search list




SID Number:
04208450
TDCJ Number:
01851243
Name:
COUCH,HAROLD JAYLYNN
Race:
W
Gender:
M
DOB:
1970-01-03
Maximum Sentence Date:
2025-03-13
Current Facility:
BOYD
Projected Release Date:
2025-03-13
Parole Eligibility Date:
2019-03-13
Offender Visitation Eligible:
YES
Information provided is updated once daily during weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit.


SPECIAL INFORMATION FOR SCHEDULED RELEASE:
Scheduled Release Date:
Offender is not scheduled for release at this time.
Scheduled Release Type:
Will be determined when release date is scheduled.
Scheduled Release Location:
Will be determined when release date is scheduled.




Offense History:
  Offense                          Sentence     Count   Case   Sentence (YY-MM-
                         Offense
   Date                              Date         y      No.         DD)
                          INDEC
 2010-09-07                        2013-03-20   RAINS   5172       12-00-00
                         W/CHILD


Boyd (BY)
Correctional Institutions Division - Prison
ACA Accredited Unit Since January 1998
               Unit Full Name:William R. Boyd Unit
      Unit Address and Phone200 Spur 113, Teague, TX 75860-2007
                      Number:(254) 739-5555 (**051)
                 Unit Location:Four miles west of Fairfield on Highway 84, Spur
                               113 in Freestone County
               Senior Warden:Cynthia Tilley
             Regional Director:Kelvin Scott, Region II
  CI Division Deputy Director:Robert "Jay" Eason
   Date Unit Established or OnAugust 1992
                          Line:
            Total Employees *:298
        Security Employees *:219
   Non-Security Employees *:47
           Windham Education12
                  Employees *:
  Contract Medical and MentalMedical = 17; Mental Health = 3
           Health Employees*:
              Offender Gender:Male
          Maximum Capacity*:1,372
      Custody Levels Housed:G1, G2, G4, Safekeeping
        Approximate Acreage:734
      Agricultural Operations:Security Horses, Security Pack Canines, Unit
                               Garden
  Manufacturing and LogisticsNone
                           Op.:
           Facility Operations:Unit Maintenance
        Additional Operations:Windham Region II Administrative Office; Laundry
                               Services provided to the local Texas Juvenile
                               Justice Department facility.
          Medical Capabilities:Ambulatory medical, dental, and mental health
                               services. Twelve-bed single cell housing area with
                               wheelchair accommodations. Telemedicine and
                               Digital Medical Services (DMS) available. All
                               services on a single level, including assisted
                               disability services (ADS) showers and CPAP
                               accommodating housing. Managed by UTMB.
       Educational Programs:Literacy (Adult Basic Education/GED),
                               CHANGES/Pre-Release, Cognitive Intervention
                               Career and Technology Programs: Automotive
                               Specialization (Transmission); Construction
                               Carpentry; Landscape Design, Construction and
                               Maintenance
                     AdditionalFaith Based Dormitory, Adult Education Program
           Programs/Services:(upon availability), Reentry Planning, Peer
                               Education, Chaplaincy Services, GO KIDS
                               Initiative
    Community Work Projects:Services provided to city and county agencies,
                                 local organizations, and Texas Parks and Wildlife.
           Volunteer Initiatives:Substance Abuse Education, Support Groups, Life
                                 Skills, Religious/Faith Based Studies and Activities
* Data as of August 31, 2013

Boyd (BY)
Correctional Institutions Division - Prison
ACA Accredited Unit Since January 1998
               Unit Full Name:William R. Boyd Unit
      Unit Address and Phone200 Spur 113, Teague, TX 75860-2007
                      Number:(254) 739-5555 (**051)
                 Unit Location:Four miles west of Fairfield on Highway 84, Spur
                               113 in Freestone County
               Senior Warden:Cynthia Tilley
             Regional Director:Kelvin Scott, Region II
  CI Division Deputy Director:Robert "Jay" Eason
   Date Unit Established or OnAugust 1992
                          Line:
            Total Employees *:298
        Security Employees *:219
   Non-Security Employees *:47
           Windham Education12
                  Employees *:
  Contract Medical and MentalMedical = 17; Mental Health = 3
           Health Employees*:
              Offender Gender:Male
          Maximum Capacity*:1,372
      Custody Levels Housed:G1, G2, G4, Safekeeping
        Approximate Acreage:734
      Agricultural Operations:Security Horses, Security Pack Canines, Unit
                               Garden
  Manufacturing and LogisticsNone
                           Op.:
           Facility Operations:Unit Maintenance
        Additional Operations:Windham Region II Administrative Office; Laundry
                               Services provided to the local Texas Juvenile
                               Justice Department facility.
          Medical Capabilities:Ambulatory medical, dental, and mental health
                               services. Twelve-bed single cell housing area with
                               wheelchair accommodations. Telemedicine and
                               Digital Medical Services (DMS) available. All
                               services on a single level, including assisted
                               disability services (ADS) showers and CPAP
                               accommodating housing. Managed by UTMB.
       Educational Programs:Literacy (Adult Basic Education/GED),
                               CHANGES/Pre-Release, Cognitive Intervention
                               Career and Technology Programs: Automotive
                               Specialization (Transmission); Construction
                              Carpentry; Landscape Design, Construction and
                              Maintenance
                   AdditionalFaith Based Dormitory, Adult Education Program
         Programs/Services:(upon availability), Reentry Planning, Peer
                              Education, Chaplaincy Services, GO KIDS
                              Initiative
    Community Work Projects:Services provided to city and county agencies,
                              local organizations, and Texas Parks and Wildlife.
        Volunteer Initiatives:Substance Abuse Education, Support Groups, Life
                              Skills, Religious/Faith Based Studies and Activities
* Data as of August 31, 2013
 Frank R. Hughes, Lawyer
 P.O.   Box 8145
 Greenville, Texas75404
 903 456 2703
 Fax: 903 704 0972
 Email: fhu0heslaw@hotmail.com
                                             19   December 2014


 HAROLD J AYLYNN COUCH, 01851243
 Boyd Unit
 200 Spur 113
 Teague, TX 75860-2007

 Re: Opinion- Court of Appeals

 Dear Mr. Couch,

         Pursuant to the rule set out below enclosed herewith is a copy of the opinion of the Court
 of Appeals. You have a right to file a pro se petition for discretionary review in the court of
 appeals. Tex. R. App. P. 68.2 but only 30 days from the day of the decision in which to ﬁle it.

          Should you wish   to   be represented by an attorney you or family will need to hire one, the
 rules permit an indigent defendant court appointed assistance     on the initial brief, but not on the
 Petition for Discretionary Review.


 Rule 48.4. Opinion Sent to Criminal Defendant
 In criminal cases, the attorney representing the defendant on appeal shall, within ﬁve days after
 the opinion is handed down, send his client a copy of the opinion and judgment, along with
 notification of the defendant's right to file a pro se petition for discretionary review under Rule
 68. This notification shall be sent certiﬁed mail, return receipt requested, to the defendant at his
 last known address. The attorney shall also send the court of appeals a letter certifying his
 compliance with this rule and attaching a copy of the return receipt within the time for filing a
 motion for rehearing. The court of appeals shall ﬁle this letter in its record of the appeal.


 Very   truly,



»Franl